
	
		I
		112th CONGRESS
		1st Session
		H. R. 3485
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2011
			Ms. Baldwin (for
			 herself, Ms. Ros-Lehtinen,
			 Mr. Cicilline,
			 Mr. Polis,
			 Mr. Frank of Massachusetts,
			 Mr. Serrano,
			 Ms. Speier,
			 Mr. Hinchey,
			 Mr. Holt, Mr. Clay, Mr.
			 Jackson of Illinois, Ms. Lee of
			 California, Mrs. Maloney,
			 Mr. Smith of Washington,
			 Mr. Grijalva,
			 Mr. Gutierrez,
			 Mrs. Davis of California,
			 Mr. Langevin,
			 Ms. Tsongas,
			 Ms. Pingree of Maine,
			 Mrs. Capps,
			 Mr. Honda,
			 Mr. Stark,
			 Mr. Nadler,
			 Mr. Van Hollen,
			 Mr. Lewis of Georgia,
			 Ms. Moore,
			 Mr. McDermott,
			 Mrs. Napolitano,
			 Mr. Crowley,
			 Mr. George Miller of California,
			 Mr. Ackerman,
			 Mr. Moran,
			 Mr. Doggett,
			 Ms. Roybal-Allard,
			 Mr. Quigley,
			 Mr. Sarbanes,
			 Mr. Berman,
			 Mr. Cummings,
			 Mr. Capuano,
			 Ms. Woolsey,
			 Mr. Dingell,
			 Mr. Yarmuth,
			 Ms. Zoe Lofgren of California,
			 Mr. Filner,
			 Ms. DeGette,
			 Mr. Michaud,
			 Ms. McCollum,
			 Mr. Cohen,
			 Mr. Farr, Ms. Schakowsky, Mr.
			 Ellison, Mr. Welch, and
			 Mr. McGovern) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform, and in addition to the
			 Committees on Education and the
			 Workforce, House
			 Administration, and the
			 Judiciary, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide certain benefits to domestic partners of
		  Federal employees.
	
	
		1.Short title; references;
			 table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Domestic Partnership Benefits
			 and Obligations Act of 2011.
			(b)ReferencesExcept
			 as otherwise expressly provided, whenever in this Act an amendment or repeal is
			 expressed in terms of an amendment to, or a repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of title 5, United States Code.
			(c)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; references; table of contents.
					Title I—Domestic partnerships
					Sec. 101. Domestic partnerships.
					Title II—Civil Service Retirement System
					Sec. 201. Definitions.
					Sec. 202. Creditable service.
					Sec. 203. Computation of annuity.
					Sec. 204. Cost-of-living adjustment of annuities.
					Sec. 205. Survivor annuities.
					Sec. 206. Lump-sum benefits; designation of beneficiary; order
				of precedence.
					Sec. 207. Alternative forms of annuities.
					Sec. 208. Administration; regulations.
					Sec. 209. Participation in the Thrift Savings Plan.
					Title III—Federal Employees’ Retirement System
					Sec. 301. Definitions.
					Sec. 302. Creditable service.
					Sec. 303. Survivor reduction for a current spouse or a current
				domestic partner.
					Sec. 304. Survivor reduction for a former spouse or former
				domestic partner.
					Sec. 305. Survivor elections; deposit; offsets.
					Sec. 306. Survivor reductions; computation.
					Sec. 307. Insurable interest reductions.
					Sec. 308. Alternative forms of annuities.
					Sec. 309. Lump-sum benefits; designation of beneficiary; order
				of precedence.
					Sec. 310. Annuities: methods of payment; election;
				purchase.
					Sec. 311. Protections for spouses, domestic partners, former
				spouses, and former domestic partners.
					Sec. 312. Justices and judges.
					Sec. 313. Survivor annuities: definitions.
					Sec. 314. Rights of a widow, widower, or surviving
				partner.
					Sec. 315. Rights of a former spouse or former domestic
				partner.
					Sec. 316. Authority of the Office of Personnel
				Management.
					Sec. 317. Cost-of-living adjustments.
					Sec. 318. Fiduciary responsibilities; liability and
				penalties.
					Title IV—Insurance benefits
					Sec. 401. Life insurance.
					Sec. 402. Health insurance.
					Sec. 403. Enhanced dental benefits.
					Sec. 404. Enhanced vision benefits.
					Sec. 405. Long-term care insurance.
					Title V—Travel, transportation, and subsistence
					Sec. 501. Reimbursement for taxes incurred on money received
				for travel expenses.
					Sec. 502. Relocation expenses of employees transferred or
				reemployed.
					Sec. 503. Taxes on reimbursements for travel, transportation,
				and relocation expenses of employees transferred.
					Sec. 504. Relocation expenses of an employee who is performing
				an extended assignment.
					Title VI—Compensation for work injuries
					Sec. 601. Definitions.
					Sec. 602. Death gratuity for injuries incurred in connection
				with employee’s service with an Armed Force.
					Sec. 603. Beneficiaries of awards unpaid at death; order of
				precedence.
					Sec. 604. Augmented compensation for dependents.
					Sec. 605. Limitations on right to receive
				compensation.
					Sec. 606. Compensation in case of death.
					Sec. 607. Lump-sum payment.
					Sec. 608. Regulations.
					Sec. 609. Effective date.
					Title VII—Provisions relating to employment of relatives and
				other matters 
					Sec. 701. Employment of relatives; restrictions.
					Sec. 702. Settlement of accounts.
					Sec. 703. Benefits for captives.
					Sec. 704. Compensation for disability or death.
					Sec. 705. Family and medical leave.
					Title VIII—Additional provisions
					Sec. 801. Applicability.
					Sec. 802. Regulations.
					Title IX—Amendment to the Ethics in Government Act of
				1978
					Sec. 901. Amendment to the Ethics in Government Act of
				1978.
					Title X—Reporting requirements
					Sec. 1001. Report of the president.
					Sec. 1002. GAO report.
				
			IDomestic
			 partnerships
			101.Domestic
			 partnerships
				(a)In
			 generalChapter 21 is amended
			 by adding at the end the following:
					
						2110.Domestic
				partnerships
							(a)EstablishmentTo
				establish the existence of a domestic partnership, between an employee, former
				employee, or annuitant and another individual, for purposes of the provisions
				of law to which this section applies, the employee, former employee, or
				annuitant (as the case may be) shall be required to file an affidavit, in such
				form and manner as the Office of Personnel Management shall by regulation
				prescribe, attesting to the following:
								(1)Both individuals
				are members of the same sex.
								(2)Both individuals
				are at least 18 years of age and competent to contract.
								(3)The filing
				employee, former employee, or annuitant (as the case may be) has notified the
				other individual of the filing of the affidavit attesting that their
				partnership satisfies the requirements of this subsection.
								(4)Such individuals
				are in a domestic partnership with one another and intend to remain so
				indefinitely.
								(5)Such
				individuals—
									(A)have a common
				residence; or
									(B)do not have a
				common residence because of financial, employment-related, or other reasons, as
				identified in the affidavit.
									(6)Neither individual
				is married to or in a domestic partnership with anyone outside of the domestic
				partnership referred to in paragraph (4).
								(7)The 2 individuals
				share responsibility for a significant measure of each other’s common welfare
				and financial obligations.
								(8)The 2 individuals
				are not related in a way that, if they were of the opposite sex, would prohibit
				legal marriage in the jurisdiction in which either individual resides.
								(9)The filing employee, former employee, or
				annuitant (as the case may be) understands that willful falsification of
				information set forth in the affidavit or failure to provide appropriate
				notification of the termination of the domestic partnership may lead to the
				recovery of amounts obtained as a result of such falsification or failure (as
				the case may be), criminal or other penalties, and (in appropriate cases)
				disciplinary action.
								An
				affidavit shall not be effective for purposes of this section unless the filing
				individual is an employee, former employee, or annuitant as of the time of
				filing. No 2 individuals shall, for purposes of the provisions of law to which
				this section applies, be treated as being in a domestic partnership with one
				another unless there is in effect, in accordance with regulations prescribed by
				the Office, an affidavit filed in accordance with the preceding provisions of
				this subsection. An affidavit so filed shall remain in effect until the earlier
				of the date of the death of either individual or the date as of which the
				domestic partnership is otherwise terminated, as determined under such
				regulations.(b)Domestic
				partnerFor purposes of the provisions of law to which this
				section applies, the term domestic partner means an individual who
				is in a domestic partnership, as described in subsection (a).
							(c)Employee
				definedFor purposes of this
				section, the term employee means an employee as defined by section
				2105, an employee of a nonappropriated fund instrumentality of the Department
				of Defense or the Coast Guard (as described in section 2105(c)), an employee of
				the United States Postal Service or of the Postal Regulatory Commission (as
				described in section 2105(e)), a Member of Congress, a member of the
				commissioned corps of the Public Health Service, a member of the commissioned
				corps of the National Oceanic and Atmospheric Administration, and any other
				individual who is employed by the Government (as determined under regulations
				of the President or a designee thereof), but does not include a technician
				(within the meaning of section 8337(h) or, notwithstanding any provision of
				chapter 43 of title 38, a member of the armed forces.
							(d)Annuitant
				definedFor purposes of this
				section, the term annuitant means—
								(1)an annuitant
				within the meaning of section 8331 or 8401; and
								(2)as determined
				under regulations prescribed by the President or a designee thereof, any other
				individual who is entitled to benefits (based on the service of such
				individual) under a retirement system for employees of the Government.
								(e)ConfidentialityNo
				individual may—
								(1)use the
				information obtained under subsection (a) for any purpose other than the
				administration of any provision of law to which this section applies; or
								(2)furnish any information obtained under
				subsection (a) to anyone, or permit anyone to examine or otherwise gain access
				to any such information, except for—
									(A)an individual who
				needs such information for a purpose that satisfies paragraph (1); or
									(B)a member of the
				domestic partnership to which the information pertains or an authorized
				representative thereof.
									(f)ApplicabilityThis
				section applies for purposes of the provisions of this title (excluding chapter
				81) and any provision of law identified in or under title VIII of the
				Domestic Partnership Benefits and Obligations
				Act of
				2011.
							.
				(b)Clerical
			 amendmentThe table of sections for chapter 21 is amended by
			 adding at the end the following:
					
						
							2110. Domestic partnerships.
				
						
						.
				IICivil Service
			 Retirement System
			201.DefinitionsSection 8331 is amended—
				(1)in paragraph (30),
			 by striking and at the end;
				(2)in paragraph (31),
			 by striking the period and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(32)former domestic partner means
				a former domestic partner of an individual—
							(A)if such individual
				performed at least 18 months of civilian service as an employee or Member;
				and
							(B)if the former
				domestic partner was in a domestic partnership with such individual for at
				least 9
				months.
							.
				202.Creditable
			 serviceSection 8332 is
			 amended—
				(1)in subsection
			 (c)(3)(C)(ii), by striking former spouse. and inserting
			 former spouse or former domestic partner.; and
				(2)in paragraphs (4)
			 and (5) of subsection (o), by striking spouse each place it
			 appears and inserting spouse, domestic partner,.
				203.Computation of
			 annuitySection 8339 is
			 amended—
				(1)in subsection
			 (j)—
					(A)in paragraph
			 (1)—
						(i)by
			 inserting (or domestic partner) after the spouse
			 each place it appears;
						(ii)by
			 inserting (or has a domestic partner) after is
			 married; and
						(iii)by
			 inserting (or domestic partner’s) after the
			 spouse’s each place it appears;
						(B)in paragraph (2),
			 by inserting (or former domestic partner) after former
			 spouse each place it appears;
					(C)in paragraph
			 (3)—
						(i)in
			 the first sentence—
							(I)by inserting
			 (or former domestic partner) after former spouse
			 each place it appears; and
							(II)by inserting
			 (or being in a domestic partnership with) after based on
			 marriage to;
							(ii)in
			 the second sentence—
							(I)by inserting
			 (or the domestic partnership of the former domestic partner
			 with) after the marriage of the former spouse to;
			 and
							(II)by striking
			 is dissolved, and inserting is dissolved (or
			 terminated),;
							(iii)in
			 the sixth sentence, by striking former spouse. and inserting
			 former spouse (or former domestic partner).;
						(iv)in
			 subparagraph (B)—
							(I)by striking
			 is then married, and inserting is then married (or is
			 then in a domestic partnership),; and
							(II)by striking
			 the spouse’s written consent. and inserting the written
			 consent of the spouse (or domestic partner).; and
							(v)by
			 amending the next to last sentence to read as follows: In the case of a
			 retired employee or Member whose annuity is being reduced in order to provide a
			 survivor annuity for a former spouse (or former domestic partner), an election
			 to provide or increase a survivor annuity for any other former spouse (or any
			 other former domestic partner), and to continue an appropriate reduction for
			 that purpose, may be made within the same period that, and subject to the same
			 conditions under which, an election could be made under paragraph (5)(B) for a
			 current spouse (or a current domestic partner), subject to the provisions of
			 this paragraph relating to consent of a current spouse (or of a current
			 domestic partner), if the retired employee or Member is then married (or in a
			 domestic partnership).; and
						(D)by amending
			 paragraph (5) to read as follows:
						
							(5)(A)Any reduction in an annuity for the purpose
				of providing a survivor annuity for the current spouse (or the current domestic
				partner) of a retired employee or Member shall be terminated for each full
				month—
									(i)after the death of the spouse (or domestic
				partner), or
									(ii)after the dissolution of the marriage of
				the spouse (or the termination of the domestic partnership of the domestic
				partner) to the employee or Member,
									except that an appropriate reduction shall be made
				thereafter if the spouse (or domestic partner) is entitled, as a former spouse
				(or former domestic partner), to a survivor annuity under section
				8341(h).(B)Any reduction in an annuity for the purpose
				of providing a survivor annuity for a former spouse (or a former domestic
				partner) of a retired employee or Member shall be terminated for each full
				month after the former spouse remarries (or the former domestic partner enters
				into a subsequent domestic partnership) before reaching age 55 or dies. This
				reduction shall be replaced by an appropriate reduction or reductions under
				paragraph (4) if the retired employee or Member has (i) another former spouse
				(or another former domestic partner) who is entitled to a survivor annuity
				under section 8341(h), (ii) a current spouse to whom the employee or Member was
				married (or a current domestic partner with whom the employee or Member was in
				a domestic partnership) at the time of retirement and with respect to whom a
				survivor annuity was not jointly waived under paragraph (1), or (iii) a current
				spouse whom the employee or Member married (or a current domestic partner with
				whom the employee or Member entered into domestic partnership) after retirement
				and with respect to whom an election has been made under subparagraph (C) or
				subsection (k)(2).
								(C)(i)Upon remarriage (or entry into a subsequent
				domestic partnership), a retired employee or Member who was married (or in a
				domestic partnership) at the time of retirement, including an employee or
				Member whose annuity was not reduced to provide a survivor annuity for the
				employee’s or Member's spouse or former spouse (or domestic partner or former
				domestic partner) as of the time of retirement, may irrevocably elect during
				such marriage (or domestic partnership), in a signed writing received by the
				Office—
										(I)within 2 years after such remarriage
				(or such subsequent domestic partnership), or
										(II)if later, within 2 years
				after—
											(aa)the death or remarriage of any former
				spouse (or the death of or entry into a subsequent domestic partnership by any
				former domestic partner) of such employee or Member who was entitled to a
				survivor annuity under section 8341(h), or
											(bb)if there was more than 1, the
				death or remarriage of the last such surviving former spouse (or the death of
				or entry into a subsequent domestic partnership by the last such surviving
				former domestic partner),
											a reduction in the employee’s or Member's annuity
				under paragraph (4) for the purpose of providing an annuity for such employee’s
				or Member's spouse (or domestic partner) in the event such spouse (or domestic
				partner) survives the employee or Member.(ii)Such election and reduction shall be
				effective the first day of the second month after the election is received by
				the Office, but not less than 9 months after the date of the remarriage (or
				entry into the subsequent domestic partnership), and the retired employee or
				Member shall deposit in the Fund an amount determined by the Office of
				Personnel Management, as nearly as may be administratively feasible, to reflect
				the amount by which the annuity of such retired employee or Member would have
				been reduced if the election had been in effect since the date of retirement
				or, if later, the date the previous reduction in such retired employee’s or
				Member's annuity was terminated under subparagraph (A) or (B), plus interest.
				For the purposes of the preceding sentence, the annual rate of interest for
				each year during which an annuity would have been reduced if the election had
				been in effect on and after the applicable date referred to in such sentence
				shall be 6 percent.
									(iii)The Office shall, by regulation, provide
				for payment of the deposit required under clause (ii) by a reduction in the
				annuity of the employee or Member. The reduction shall, to the extent
				practicable, be designed so that the present value of the future reduction is
				actuarially equivalent to the deposit required under clause (ii), except that
				total reductions in the annuity of an employee or Member to pay deposits
				required by the provisions of this paragraph or paragraph (3) shall not exceed
				25 percent of the annuity computed under subsections (a) through (i), (n), (q),
				and (r), including adjustments under section 8340. The reduction required by
				this clause, which shall be effective on the same date as the election under
				clause (i), shall be permanent and unaffected by any future dissolution of the
				marriage (or termination of the domestic partnership). Such reduction shall be
				independent of and in addition to the reduction required under clause
				(i).
									(iv)Notwithstanding any other provision of this
				subparagraph, an election under this subparagraph may not be made for the
				purpose of providing an annuity in the case of a spouse by remarriage (or a
				domestic partner by a subsequent domestic partnership) if such spouse was
				married to (or if such domestic partner was in a domestic partnership with) the
				employee or Member at the time of such employee’s or Member's retirement, and
				all rights to survivor benefits for such spouse (or domestic partner) under
				this subchapter based on marriage (or domestic partnership) to such employee or
				Member were then waived under paragraph (1) or a similar prior provision of
				law.
									(v)An election to provide a survivor annuity
				to a person under this subparagraph—
										(I)shall prospectively void any election made
				by the employee or Member under subsection (k)(1) with respect to such person;
				or
										(II)shall, if an election was made by the
				employee or Member under such subsection (k)(1) with respect to a different
				person, prospectively void such election if appropriate written application is
				made by such employee or Member at the time of making the election under this
				subparagraph.
										(vi)The deposit provisions of clauses (ii) and
				(iii) shall not apply if—
										(I)the employee or Member makes an election
				under this subparagraph after having made an election under subsection (k)(1);
				and
										(II)the election under subsection (k)(1)
				becomes void under clause (v).
										;
				
					(2)in subsection
			 (k)—
					(A)in paragraph
			 (1)—
						(i)by striking a married employee or
			 Member and inserting an employee or Member who is married (or in
			 a domestic partnership); and
						(ii)by
			 inserting (or domestic partner) after spouse each
			 place it appears;
						(B)in paragraph
			 (2)—
						(i)by
			 striking the matter before subparagraph (B) and inserting the following:
							
								(2)(A)An employee or Member,
				who is unmarried (and not in a domestic partnership) at the time of retiring
				under a provision of law which permits election of a reduced annuity with a
				survivor annuity payable to such employee’s or Member's spouse (or domestic
				partner) and who later marries (or enters into a domestic partnership), may
				irrevocably elect, in a signed writing received in the Office—
										(i)within 2 years after such employee or
				Member marries (or enters into a domestic partnership), or
										(ii)if later, within 2 years
				after—
											(I)the death or remarriage of any
				former spouse (or the death of or entry into a subsequent domestic partnership
				by any former domestic partner) of such employee or Member who was entitled to
				a survivor annuity under section 8341(h), or
											(II)if there was more than 1, the
				death (or entry into a subsequent domestic partnership) by the last such
				surviving former spouse (or surviving former domestic partner),
											a
				reduction in the retired employee or Member's current annuity as provided in
				subsection
				(j).;
						(ii)in
			 subparagraph (B)(i) (in the matter before subclause (I)), by striking
			 marriage. and inserting marriage (or entry into a
			 domestic partnership).;
						(iii)in
			 subparagraph (B)(ii), by inserting (or in a domestic
			 partnership) after married; and
						(iv)in
			 subparagraph (C), by striking marriage. and inserting
			 marriage (or domestic partnership).; and
						(3)in subsection
			 (o)(1)—
					(A)in subparagraphs
			 (A)(i) and (B)(i), by striking is married, and inserting
			 is married (or is in a domestic partnership),; and
					(B)in subparagraph
			 (A) (in the matter following clause (ii)), by inserting (or domestic
			 partner) after spouse.
					204.Cost-of-living
			 adjustment of annuitiesSection 8340 is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 and at the end of paragraph (1);
					(B)by striking the
			 period at the end of paragraph (2) and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(3)the terms widow,
				widower, and surviving partner have the respective
				meanings given them under section 8341.
							;
				and
					(2)in subsection
			 (c)(1)—
					(A)in the matter
			 before subparagraph (A), by striking all after who retires, and
			 before of a deceased annuitant and inserting to the
			 widow, widower, or former spouse (or the surviving partner or former domestic
			 partner) of a deceased employee or Member, or to the widow, widower, or former
			 spouse (or the surviving partner or former domestic partner), or insurable
			 interest designee; and
					(B)in subparagraph
			 (B)(ii), by striking a widow, widower, former spouse, or insurable
			 interest designee and inserting a widow, widower, or former
			 spouse (or surviving partner or former domestic partner) or insurable interest
			 designee.
					205.Survivor
			 annuitiesSection 8341 is
			 amended—
				(1)in subsection
			 (a)—
					(A)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively;
					(B)by inserting after
			 paragraph (2) the following:
						
							(3)surviving partner means the
				surviving domestic partner of an employee or Member who—
								(A)was in a domestic
				partnership with such employee or Member for at least 9 months immediately
				before the death of such employee or Member; or
								(B)satisfies such
				other requirement, based on parenthood, as the Office of Personnel Management
				shall by regulation prescribe based on the definition of a widow or widower
				under this section;
								;
				and
					(C)in paragraph (5)
			 (as so redesignated by subparagraph (A))—
						(i)in
			 subparagraph (A), by inserting (or surviving domestic partner)
			 after the surviving spouse; and
						(ii)by
			 adding at the end the following: The Office shall prescribe regulations
			 to provide that, for purposes of applying the provisions of paragraph
			 (5)(A)(ii) (relating to the treatment of a stepchild) in the case of a domestic
			 partnership, rules similar to those prescribed to carry out section 8901(5)(B)
			 in similar circumstances shall apply.;
						(2)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking widow or widower each place it appears and inserting
			 widow or widower (or surviving partner); and
						(ii)by
			 striking remarriage, and inserting remarriage (or entry
			 into a subsequent domestic partnership);
						(B)in paragraph
			 (2)—
						(i)by striking widow or widower
			 each place it appears and inserting widow or widower (or surviving
			 partner); and
						(ii)by
			 inserting (or in a domestic partnership with) after
			 married to;
						(C)in paragraph
			 (3)—
						(i)in
			 the matter before subparagraph (A), by inserting (or domestic
			 partner) after spouse;
						(ii)by striking widow or widower
			 each place it appears and inserting widow or widower (or surviving
			 partner); and
						(iii)in
			 subparagraph (B), by inserting (or enters into a subsequent domestic
			 partnership) after remarries; and
						(D)in paragraph
			 (4)—
						(i)by striking widow or widower
			 each place it appears and inserting widow or widower (or surviving
			 partner); and
						(ii)in
			 subparagraph (B), by inserting (or former domestic partner)
			 after former spouse;
						(3)in subsection
			 (d)—
					(A)by striking widow or widower
			 each place it appears and inserting widow or widower (or surviving
			 partner);
					(B)in subparagraph (B), by inserting
			 (or former domestic partner) after former spouse;
			 and
					(C)in clause (ii), by
			 inserting (or enters into a subsequent domestic partnership)
			 after remarries;
					(4)in subsection
			 (e)—
					(A)by striking the
			 matter before paragraph (2) and inserting the following:
						
							(e)(1)For the purposes of this
				subsection—
									(A)the term former spouse
				includes a former spouse who was married to an employee or Member for less than
				9 months and a former spouse of an employee or Member who completed less than
				18 months of service covered by this subchapter; and
									(B)the term former domestic
				partner includes a former domestic partner who was in a domestic
				partnership with an employee or Member for less than 9 months and a former
				domestic partner of an employee or Member who completed less than 18 months of
				service covered by this
				subchapter.
									;
					(B)in paragraph (2),
			 by striking a spouse or a former spouse each place it appears
			 and inserting a spouse or former spouse (or a domestic partner or former
			 domestic partner);
					(C)in paragraph
			 (3)—
						(i)in
			 subparagraph (E), by striking dies or marries; and inserting
			 dies, marries, or enters into a domestic partnership;;
			 and
						(ii)in
			 the matter following subparagraph (E)—
							(I)by inserting
			 (or domestic partner or former domestic partner) after
			 spouse or former spouse; and
							(II)by striking
			 spouse, former spouse, or child and inserting spouse or
			 former spouse (or domestic partner or former domestic partner) or
			 child,; and
							(D)in paragraph (4),
			 by striking marriage, then, if such marriage and inserting
			 marriage, then, if such marriage (or a domestic partnership, then, if
			 such domestic partnership);
					(5)by striking
			 subsection (f) and inserting the following:
					
						(f)If a Member heretofore or hereafter
				separated from the service with title to deferred annuity from the Fund
				hereafter dies before having established a valid claim for annuity and is
				survived by a spouse to whom married (or a domestic partner to whom in a
				domestic partnership) at the date of separation, the surviving spouse (or
				surviving partner)—
							(1)is entitled to an annuity equal to 55
				percent of the deferred annuity of the Member commencing on the day after the
				Member dies and terminating on the last day of the month before the surviving
				spouse dies or remarries (or the surviving domestic partner dies or enters into
				a subsequent domestic partnership); or
							(2)may elect to
				receive the lump-sum credit instead of annuity if the spouse (or domestic
				partner) is the individual who would be entitled to the lump-sum credit and
				files application therefor with the Office before the award of the
				annuity.
							Notwithstanding the preceding
				sentence, an annuity payable under this subsection to the surviving spouse (or
				surviving domestic partner) of a Member may not exceed the difference
				between—(A)the annuity which
				would otherwise be payable to such surviving spouse (or such surviving domestic
				partner) under this subsection, and
							(B)the amount of the
				survivor annuity payable to any former spouse (or any former domestic partner)
				of such Member under subsection
				(h).
							;
				(6)by striking
			 subsection (g) and inserting the following:
					
						(g)In the case of a surviving spouse (or
				surviving domestic partner) whose annuity under this section is terminated
				because of remarriage (or entry into a subsequent domestic partnership) before
				becoming 55 years of age, annuity at the same rate shall be restored commencing
				on the day the remarriage (or subsequent domestic partnership) is dissolved by
				death, annulment, or divorce (or terminated), if—
							(1)the surviving spouse (or surviving domestic
				partner) elects to receive this annuity instead of a survivor benefit to which
				he may be entitled, under this subchapter or another retirement system for
				Government employees, by reason of the remarriage (or subsequent domestic
				partnership); and
							(2)any lump sum paid
				on termination of the annuity is returned to the
				Fund.
							;
				(7)by striking
			 subsection (h) and inserting the following:
					
						(h)(1)Subject to paragraphs (2) through (5), a
				former spouse (or former domestic partner) of a deceased employee, Member,
				annuitant, or former Member who was separated from the service with title to a
				deferred annuity under section 8338(b) is entitled to a survivor annuity under
				this subsection, if and to the extent expressly provided for in an election
				under section 8339(j)(3), or in the terms of any decree of divorce or annulment
				or any court order or court-approved property settlement agreement incident to
				such decree.
							(2)(A)The annuity payable to a former spouse (or
				former domestic partner) under this subsection may not exceed the difference
				between—
									(i)the amount applicable in the case of
				such former spouse (or former domestic partner), as determined under
				subparagraph (B), and
									(ii)the amount of any annuity payable
				under this subsection to any other former spouse (or former domestic partner)
				of the employee, Member, or annuitant, based on an election previously made
				under section 8339(j)(3), or a court order previously issued.
									(B)The applicable amount, for purposes of
				subparagraph (A)(i) in the case of a former spouse (or former domestic
				partner), is the amount which would be applicable—
									(i)under subsection (b)(4)(A) in the case
				of a widow or widower (or surviving partner), if the deceased was an employee
				or Member who died after retirement;
									(ii)under subparagraph (A) of subsection
				(d) in the case of a widow or widower (or surviving partner), if the deceased
				was an employee or Member described in the first sentence of such subsection;
				or
									(iii)under subparagraph (A) of subsection (f) in
				the case of a surviving spouse (or surviving domestic partner), if the deceased
				was a Member described in the first sentence of such subsection.
									(3)The commencement and termination of an
				annuity payable under this subsection shall be governed by the terms of the
				applicable order, decree, agreement, or election, as the case may be, except
				that any such annuity—
								(A)shall not commence before—
									(i)the day after the employee, Member,
				or annuitant dies, or
									(ii)the first day of the second month
				beginning after the date on which the Office receives written notice of the
				order, decree, agreement, or election, as the case may be, together with such
				additional information or documentation as the Office may prescribe,
									whichever is later, and(B)shall terminate—
									(i)except as provided in subsection
				(k), in the case of an annuity computed by reference to clause (i) or (ii) of
				paragraph (2)(B), no later than the last day of the month before the former
				spouse remarries (or former domestic partner enters into a subsequent domestic
				partnership) before becoming 55 years of age or dies; or
									(ii)in the case of an annuity computed by
				reference to clause (iii) of such paragraph, no later than the last day of the
				month before the former spouse remarries or dies (or the former domestic
				partner enters into a subsequent domestic partnership or dies).
									(4)For purposes of this subchapter, a
				modification in a decree, order, agreement, or election referred to in
				paragraph (1) shall not be effective—
								(A)if such modification is made after the
				retirement or death of the employee or Member concerned, and
								(B)to the extent that such modification
				involves an annuity under this subsection.
								(5)For purposes of this subchapter, a
				decree, order, agreement, or election referred to in paragraph (1) shall not be
				effective, in the case of a former spouse (or former domestic partner), to the
				extent that it is inconsistent with any joint designation or waiver previously
				executed with respect to such former spouse (or former domestic partner) under
				section 8339(j)(1) or a similar prior provision of law.
							(6)Any payment under this subsection to
				a person bars recovery by any other person.
							(7)As used in this subsection,
				court means any court of any State, the District of Columbia, the
				Commonwealth of Puerto Rico, Guam, the Northern Mariana Islands, or the Virgin
				Islands, and any Indian
				court.
							;
				(8)by striking
			 subsection (i) and inserting the following:
					
						(i)The requirement in
				subsections (a)(1)(A), (a)(2)(A), and (a)(5)(A) that the surviving spouse (or
				surviving domestic partner) of an employee or Member have been married to (or
				in a domestic partnership with) such employee or Member for at least 9 months
				immediately before the employee’s or Member’s death in order to qualify as the
				widow or widower (or surviving partner) of such employee or Member shall be
				deemed satisfied in any case in which the employee or Member dies within the
				applicable 9-month period, if—
							(1)the death of the
				employee or Member was accidental; or
							(2)the surviving
				spouse (or surviving domestic partner) of such individual had been previously
				married to (or in a domestic partnership with) the individual that was
				subsequently dissolved (or terminated), and the aggregate time married (or in a
				domestic partnership) is at least 9
				months.
							;
				and
				(9)by redesignating
			 subsection (k) as subsection (j) and amending such subsection to read as
			 follows:
					
						(j)(1)Subsections (b)(3)(B),
				(d)(ii), and (h)(3)(B)(i), to the extent that they provide for termination of a
				survivor annuity because of a remarriage (or entry into a subsequent domestic
				partnership) before age 55, shall not apply if the widow, widower or former
				spouse was married to (or the surviving partner or former domestic partner was
				in a domestic partnership with) the individual on whose service the survivor
				annuity is based for at least 30 years.
							(2)A remarriage (or entry into a
				subsequent domestic partnership) described in paragraph (1) shall not be taken
				into account for purposes of subparagraph (B) or (C) of section 8339(j)(5) or
				any other provision of this chapter which the Director of the Office of
				Personnel Management may by regulation identify in order to carry out the
				purposes of this
				subsection.
							.
				206.Lump-sum benefits;
			 designation of beneficiary; order of precedenceSection 8342 is amended—
				(1)in subsection (c),
			 by inserting (or surviving partner) after widow or
			 widower ; and
				(2)in subsection
			 (j)—
					(A)in paragraph
			 (1)(A), by inserting (or the domestic partner, if any, and any former
			 domestic partner) after the spouse, if any, and any former
			 spouse; and
					(B)by inserting (or domestic partner or
			 former domestic partner) after spouse or former spouse
			 each place it appears.
					207.Alternative
			 forms of annuitiesSection
			 8343a is amended—
				(1)in subsection
			 (b)(2), by inserting (or in a domestic partnership) after
			 married;
				(2)in subsection
			 (b)(2)(B), by inserting (or surviving domestic partner) after
			 surviving spouse; and
				(3)in subsection (e),
			 by inserting (or in a domestic partnership) after
			 married.
				208.Administration;
			 regulationsSection
			 8347(n)(1)(D) is amended by striking their spouses, and their former
			 spouses and inserting their spouses, domestic partners, former
			 spouses, and former domestic partners.
			209.Participation
			 in the Thrift Savings PlanSection 8351(b)(5) is amended—
				(1)in subparagraphs
			 (A), (B), and (C), by inserting (or domestic partner) after
			 spouse each place it appears;
				(2)in subparagraph
			 (B), by striking a married employee or Member and inserting
			 an employee or Member who is married (or in a domestic
			 partnership); and
				(3)in subparagraph
			 (D), by inserting (or domestic partner or former domestic
			 partner) after spouse or former spouse.
				IIIFederal
			 Employees’ Retirement System
			301.DefinitionsSection 8401 is amended—
				(1)in paragraph (35),
			 by striking and at the end;
				(2)in paragraph (36),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(37)former
				domestic partner means a former domestic partner of an
				individual—
							(A)if such individual
				performed at least 18 months of civilian service creditable under section 8411
				as an employee or Member; and
							(B)if the former
				domestic partner was in a domestic partnership with such individual for at
				least 9
				months.
							.
				302.Creditable
			 serviceSection 8411 is
			 amended—
				(1)in subsection
			 (c)(4)(C)(ii), by inserting (or former domestic partner) after
			 former spouse;
				(2)in subsection
			 (l)(4)(B)(i), by inserting (or domestic partner) after
			 spouse; and
				(3)in subsection
			 (l)(5), by inserting (or domestic partner) after
			 spouse each place it appears.
				303.Survivor
			 reduction for a current spouse or a current domestic partner
				(a)In
			 generalSection 8416 is
			 amended—
					(1)in the heading, by
			 inserting or a current
			 domestic partner after spouse;
					(2)in subsection
			 (a)—
						(A)by inserting
			 (or in a domestic partnership) after married each
			 place it appears;
						(B)by inserting
			 (or domestic partner) after spouse each place it
			 appears; and
						(C)by inserting
			 (or domestic partner’s) after spouse’s each place
			 it appears;
						(3)by amending
			 subsection (b) to read as follows:
						
							(b)(1)Upon remarriage (or
				entry into a subsequent domestic partnership), a retired employee or Member who
				was married (or in a domestic partnership) at the time of retirement, including
				an employee or Member whose annuity was not reduced to provide a survivor
				annuity for the employee’s or Member’s spouse or former spouse (or domestic
				partner or former domestic partner) as of the time of retirement, may
				irrevocably elect during such marriage (or domestic partnership), in a signed
				writing received by the Office—
									(A)within 2 years after such remarriage
				(or entry into a subsequent domestic partnership), or
									(B)if later, within 2 years after—
										(i)the death or remarriage of any
				former spouse (or the death of or entry into a subsequent domestic partnership
				by any former domestic partner) of such employee or Member who was entitled to
				a survivor annuity under section 8445, or
										(ii)if there was more than 1, the death or
				remarriage of the last such surviving former spouse (or the death of or entry
				into a subsequent domestic partnership by the last such surviving former
				domestic partner),
										a
				reduction in the employee’s or Member’s annuity under section 8419(a) for the
				purpose of providing an annuity for such employee’s or Member’s spouse (or
				domestic partner) in the event such spouse (or domestic partner) survives the
				employee or Member.(2)The election and reduction shall be
				effective the first day of the second month after the election is received by
				the Office, but not less than 9 months after the date of the remarriage (or
				entry into the subsequent domestic partnership).
								(3)An election to provide a survivor annuity
				to an individual under this subsection—
									(A)shall prospectively void any election
				made by the employee or Member under section 8420 with respect to such
				individual; or
									(B)shall, if an election was made by the
				employee or Member under section 8420 with respect to a different individual,
				prospectively void such election if appropriate written application is made by
				such employee or Member at the time of making the election under this
				subsection.
									(4)Any election under this subsection made by
				an employee or Member on behalf of an individual after the retirement of such
				employee or Member shall not be effective if—
									(A)the employee or Member was married to
				(or in a domestic partnership with) such individual at the time of retirement;
				and
									(B)the annuity rights of such individual
				based on the service of such employee or Member were then waived under
				subsection
				(a).
									;
					(4)in subsection
			 (c)—
						(A)by striking the
			 matter before paragraph (2) and inserting the following:
							
								(c)(1)An employee or Member
				who is unmarried (and not in a domestic partnership) at the time of retiring
				under this chapter and who later marries (or enters into a domestic
				partnership) may irrevocably elect, in a signed writing received by the
				Office—
										(A)within 2 years after such employee or
				Member marries (or enters into a domestic partnership), or
										(B)if later, within 2 years after—
											(i)the death or remarriage of any
				former spouse (or the death of or entry into a subsequent domestic partnership
				by any domestic partner) of such employee or Member who was entitled to a
				survivor annuity under section 8445,
											(ii)if more than 1, the death or
				remarriage of the last such surviving former spouse (or the death of or the
				entry into a subsequent domestic partnership by the last such surviving
				domestic partner),
											a
				reduction in the current annuity of the retired employee or Member, in
				accordance with section 8419(a).;
				and
						(B)in paragraph (2),
			 by striking marriage. and inserting marriage (or domestic
			 partnership).; and
						(5)in subsection
			 (d)(1)—
						(A)by inserting
			 (or in a domestic partnership) after married;
			 and
						(B)by inserting
			 (or domestic partner) after spouse each place it
			 appears.
						(b)Clerical
			 amendmentThe table of sections for chapter 84, is amended by
			 striking the item relating to section 8416 and inserting the following:
					
						
							8416. Survivor reduction for a current
				spouse or a current domestic
				partner.
						
						.
				304.Survivor
			 reduction for a former spouse or former domestic partner
				(a)In
			 generalSection 8417 is
			 amended—
					(1)in the heading, by
			 inserting or a former
			 domestic partner after former spouse;
					(2)in subsection (a),
			 by inserting (or a former domestic partner) after former
			 spouse;
					(3)in subsection
			 (b)—
						(A)in paragraph (1),
			 by inserting (or former domestic partner) after former
			 spouse each place it appears;
						(B)by amending
			 paragraph (2) to read as follows:
							
								(2)An election under this subsection shall be
				made at the time of retirement or, if the marriage is dissolved (or the
				domestic partnership is terminated) after the date of retirement, within 2
				years after the date on which the marriage of the former spouse to the employee
				or Member is so dissolved (or the domestic partnership of the former domestic
				partner with the employee or Member is so
				terminated).
								;
				and
						(C)in paragraph
			 (3)—
							(i)in
			 subparagraph (A)(ii), by inserting (or a surviving partner)
			 after a widow or widower; and
							(ii)by
			 amending subparagraph (B) to read as follows:
								
									(B)shall not be effective, in the case of
				an employee or Member who is then married (or in a domestic partnership),
				unless it is made with the spouse’s (or domestic partner’s) written
				consent.
									.
							(b)Clerical
			 amendmentThe table of sections for chapter 84 of title 5, United
			 States Code, is amended by striking the item relating to section 8417 and
			 inserting the following:
					
						
							8417. Survivor reduction for a former
				spouse or a former domestic partner.
				
						
						.
				305.Survivor
			 elections; deposit; offsetsSection 8418(b) is amended—
				(1)by inserting
			 (or domestic partnership) after marriage;
			 and
				(2)by striking
			 former spouse. and inserting former spouse (or former
			 domestic partner)..
				306.Survivor
			 reductions; computationSection 8419 is amended—
				(1)in subsection (a),
			 by inserting (or domestic partner) after spouse
			 each place it appears; and
				(2)by amending
			 subsection (b) to read as follows:
					
						(b)(1)Any reduction in an
				annuity for the purpose of providing a survivor annuity for the current spouse
				(or current domestic partner) of a retired employee or Member shall be
				terminated for each full month—
								(A)after the death of the spouse (or
				domestic partner); or
								(B)after the dissolution of the spouse’s
				marriage to (or the termination of the domestic partner’s domestic partnership
				with) the employee or Member, except that an appropriate reduction shall be
				made thereafter if the spouse (or domestic partner) is entitled, as a former
				spouse (or former domestic partner), to a survivor annuity under section
				8445.
								(2)Any reduction in an annuity for the purpose
				of providing a survivor annuity for a former spouse (or former domestic
				partner) of a retired employee or Member shall be terminated for each full
				month after the former spouse remarries (or the former domestic partner enters
				into a subsequent domestic partnership) before reaching age 55 or dies. This
				reduction shall be replaced by appropriate reductions under subsection (a) if
				the retired employee or Member has—
								(A)another former spouse (or former
				domestic partner) who is entitled to a survivor annuity under section
				8445;
								(B)a
				current spouse to whom the employee or Member was married (or a current
				domestic partner with whom the employee or Member was in a domestic
				partnership) at the time of retirement and with respect to whom a survivor
				annuity was not waived under section 8416(a) or, if waived, with respect to
				whom an election under section 8416(d) has been made; or
								(C)a
				current spouse whom the employee or Member married (or current domestic partner
				with whom the employee or Member entered into a domestic partnership) after
				retirement and with respect to whom an election has been made under subsection
				(b) or (c) of section
				8416.
								.
				307.Insurable
			 interest reductionsSection
			 8420 is amended—
				(1)in subsection
			 (b)(1)—
					(A)by striking
			 married employee or Member and inserting employee or
			 Member who is married (or in a domestic partnership); and
					(B)by inserting
			 (or domestic partner) after spouse each place it
			 appears; and
					(2)in subsection
			 (b)(2), by inserting (or former domestic partner) after
			 former spouse.
				308.Alternative
			 forms of annuitiesSection
			 8420a is amended—
				(1)in subsection
			 (b)(2)—
					(A)in the matter
			 before subparagraph (A), by inserting (or in a domestic
			 partnership) after married; and
					(B)in subparagraph
			 (B), by striking surviving spouse. and inserting
			 surviving spouse (or surviving domestic partner).;
					(2)in subsection
			 (d)—
					(A)in paragraph (1),
			 by striking married, and inserting married (or in a
			 domestic partnership),; and
					(B)in paragraph (2), by inserting (or
			 former domestic partner) after former spouse each place
			 it appears; and
					(3)in subsection (e),
			 by inserting (or in a domestic partnership) after
			 married.
				309.Lump-sum
			 benefits; designation of beneficiary; order of precedenceSection 8424 is amended—
				(1)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (A), by striking the spouse, if any, and any former
			 spouse and inserting any spouse or former spouse (and any
			 domestic partner or former domestic partner); and
						(ii)in
			 subparagraph (B), by striking spouse or former spouse each place
			 it appears and inserting spouse or former spouse (or domestic partner or
			 former domestic partner); and
						(B)in paragraph (2),
			 by striking spouse or former spouse each place it appears and
			 inserting spouse or former spouse (or domestic partner or former
			 domestic partner); and
					(2)in subsection (d),
			 by striking widow or widower and inserting widow or
			 widower (or surviving partner).
				310.Annuities:
			 methods of payment; election; purchaseSection 8434(a)(2) is amended—
				(1)in subparagraph
			 (B), by inserting (or domestic partner) after
			 spouse; and
				(2)in subparagraph
			 (E)(i), by inserting (or former domestic partner) after
			 former spouse.
				311.Protections for
			 spouses, domestic partners, former spouses, and former domestic
			 partners
				(a)In
			 generalSection 8435 is
			 amended—
					(1)in the heading, by
			 striking spouses and former
			 spouses and inserting spouses, domestic partners, former spouses, and
			 former domestic partners;
					(2)in subsection
			 (a)—
						(A)in paragraph
			 (1)—
							(i)in
			 subparagraph (A), by striking A married employee or Member (or former
			 employee or Member) each place it appears and inserting An
			 employee or Member, or former employee or former Member, who is married (or in
			 a domestic partnership); and
							(ii)in
			 subparagraph (B), by inserting or domestic partner after
			 spouse each place it appears; and
							(B)in paragraph (2),
			 by inserting (or domestic partner’s) after
			 spouse’s each place it appears;
						(3)in subsection
			 (b)—
						(A)in paragraph
			 (1)—
							(i)by
			 inserting (or surviving domestic partner) after surviving
			 spouse each place it appears; and
							(ii)by
			 inserting (or in a domestic partnership) after
			 married; and
							(B)in paragraph
			 (2)(A), by inserting (or domestic partner) after
			 spouse;
						(4)in subsection
			 (d)—
						(A)in paragraph (1),
			 by inserting (or former domestic partner) after former
			 spouse the first 2 places it appears;
						(B)in paragraphs (3)
			 through (6), by inserting (or former domestic partner) after
			 former spouse each place it appears;
						(C)in paragraph
			 (3)(B), by inserting (or former domestic partners) after
			 former spouses; and
						(D)in paragraph
			 (3)(A), by inserting (or surviving domestic partner) after
			 surviving spouse;
						(5)in subsection
			 (e)(1)—
						(A)by striking the
			 matter before subparagraph (B) and inserting the following:
							
								(e)(1)(A)A loan or withdrawal under subsection (g)
				or (h) of section 8433 may be made to an employee or Member who is married (or
				in a domestic partnership) only if the employee's or Member’s spouse (or
				domestic partner) consents to such loan or withdrawal in
				writing.
										;
				and
						(B)in subparagraph
			 (C), by inserting (or domestic partner’s) after
			 spouse’s each place it appears; and
						(6)in subsection (g),
			 by inserting (or domestic partner or former domestic partner)
			 after spouse or former spouse.
					(b)Clerical
			 amendmentThe table of sections for chapter 84 is amended by
			 striking the item relating to section 8435 and inserting the following:
					
						
							8435. Protections for spouses, domestic
				partners, former spouses, and former domestic
				partners.
						
						.
				312.Justices and
			 judgesSection 8440a(b)(6) is
			 amended by inserting (or domestic partners) after
			 spouses.
			313.Survivor
			 annuities: definitionsSection
			 8441 is amended—
				(1)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively, and by
			 inserting after paragraph (2) the following:
					
						(3)the term surviving partner
				means the surviving domestic partner of an employee, Member, or annuitant, or
				of a former employee or Member, who—
							(A)was in a domestic partnership with such
				employee, Member, or annuitant, or former employee or Member, for at least 9
				months immediately before the death of such employee, Member, or annuitant, or
				former employee or Member; or
							(B)satisfies such
				other requirement, based on parenthood, as the Office of Personnel Management
				shall by regulation prescribe based on the definition of a widow or widower
				under this
				section;
							;
				(2)in paragraph (5)
			 (as so redesignated by paragraph (1))—
					(A)in subparagraph
			 (A), by inserting (or surviving partner) after widow or
			 widower; and
					(3)by adding at the
			 end the following:
					
						The Office
				shall prescribe regulations to provide that, for purposes of applying the
				provisions of paragraph (5)(A)(ii) (relating to the treatment of a stepchild)
				in the case of a domestic partnership, rules similar to those prescribed to
				carry out section 8901(5)(B) in similar circumstances shall
				apply..
				314.Rights of a
			 widow, widower, or surviving partner
				(a)In
			 generalSection 8442 is
			 amended—
					(1)in the heading, by
			 striking widow or
			 widower and inserting widow, widower, or surviving
			 partner;
					(2)in subsection
			 (a)—
						(A)by inserting
			 (or surviving partner) after widow or widower
			 each place it appears;
						(B)in paragraph
			 (1)(B), by inserting (or entry into a domestic partnership)
			 after marriage; and
						(C)in paragraph (2),
			 by inserting (or domestic partner) after spouse
			 each place it appears;
						(3)in subsection (b),
			 by inserting (or surviving partner) after widow or
			 widower each place it appears;
					(4)in subsection
			 (c)—
						(A)in paragraph (1), (in the matter before
			 subparagraph (A)), by inserting (or a surviving partner with whom in a
			 domestic partnership) after widow or widower to whom
			 married; and
						(B)by striking
			 widow or widower each place it appears (other than where amended
			 by subparagraph (A)) and inserting widow or widower (or surviving
			 partner);
						(5)in subsection
			 (d)—
						(A)by striking
			 widow or widower each place it appears and inserting
			 widow or widower (or surviving partner);
						(B)in paragraph
			 (1)(B), by inserting (or enters into a subsequent domestic
			 partnership) after remarries;
						(C)in paragraph
			 (2)—
							(i)by
			 striking remarriage before and inserting remarriage (or
			 entry into a subsequent domestic partnership) before;
							(ii)by
			 striking remarriage is dissolved by death, divorce, or
			 annulment, and inserting remarriage is dissolved by death,
			 divorce, annulment (or subsequent domestic partnership is terminated),;
			 and
							(iii)in
			 subparagraph (A), by striking remarriage; and inserting
			 remarriage (or entry into a subsequent domestic partnership);;
			 and
							(D)in paragraph
			 (3)—
							(i)by
			 inserting or entry into a subsequent domestic partnership after
			 remarriage; and
							(ii)by
			 inserting (or in a domestic partnership for at least 30 years
			 with) after married for at least 30 years to;
							(6)in subsection
			 (e)—
						(A)by inserting
			 (or surviving partner) after widow or widower
			 each place it appears;
						(B)by inserting
			 (or in a domestic partnership with) after been married
			 to; and
						(C)by amending
			 paragraph (2) to read as follows:
							
								(2)the surviving
				spouse (or surviving domestic partner) of such individual had been previously
				married to (or in a domestic partnership with) the individual that was
				subsequently dissolved (or terminated), and the aggregate time married (or in a
				domestic partnership) is at least 9
				months.
								;
						(7)in subsection (g),
			 by striking widow or widower and inserting widow,
			 widower, or surviving partner each place it appears; and
					(8)in subsection
			 (h)—
						(A)by striking
			 widow or widower each place it appears and inserting
			 widow or widower (or surviving partner); and
						(B)by inserting
			 (or former domestic partner) after former spouse
			 each place it appears.
						(b)Clerical
			 amendmentThe table of sections for chapter 84 is amended by
			 striking the item relating to section 8442 and inserting the following:
					
						
							8442. Rights of a widow, widower, or
				surviving
				partner.
						
						.
				315.Rights of a
			 former spouse or former domestic partner
				(a)In
			 generalSection 8445 is
			 amended—
					(1)in the heading, by
			 striking former
			 spouse and inserting former spouse or former domestic
			 partner;
					(2)in subsection (a),
			 by inserting (or former domestic partner) after former
			 spouse;
					(3)in subsection
			 (b)—
						(A)by inserting
			 (or former domestic partner) after former spouse
			 each place it appears; and
						(B)in paragraph (2),
			 by inserting (or surviving partner) after widow or
			 widower;
						(4)in subsection
			 (c)(2), by inserting (or the former domestic partner enters into a
			 subsequent domestic partnership) after former spouse
			 remarries;
					(5)in subsection (e),
			 by inserting (or former domestic partner) after former
			 spouse each place it appears; and
					(6)by amending
			 subsection (h) to read as follows:
						
							(h)(1)Subsection (c)(2), to
				the extent that it provides for termination of a survivor annuity because of a
				remarriage (or entry into a subsequent domestic partnership) before age 55,
				shall not apply if the former spouse (or former domestic partner) was married
				to (or in a domestic partnership with) the individual on whose service the
				survivor annuity is based for at least 30 years.
								(2)A remarriage (or entry into a
				subsequent domestic partnership) described in paragraph (1) shall not be taken
				into account for purposes of section 8419(b)(1)(B) or any other provision of
				this chapter which the Director may by regulation identify in order to carry
				out the purposes of this
				subsection.
								.
					(b)Clerical
			 amendmentThe table of sections for chapter 84 is amended by
			 striking the item relating to section 8445 and inserting the following:
					
						
							8445. Rights of a former spouse or former
				domestic
				partner.
						
						.
				316.Authority of
			 the Office of Personnel ManagementSection 8461(j)(1)(D) is amended by striking
			 such employees, their spouses, their former spouses, and their
			 survivors and inserting such employees and their spouses,
			 domestic partners, former spouses, former domestic partners, and
			 survivors.
			317.Cost-of-living
			 adjustmentsSection 8462(c) is
			 amended—
				(1)in paragraph (2),
			 by striking survivor (other than a widow or widower whose annuity is
			 computed under section 8442(g) or a child under section 8443) and
			 inserting the following: survivor, other than a widow or widower (or
			 surviving partner) whose annuity is computed under section 8442(g) or a child
			 under section 8443,;
				(2)in paragraph (4)
			 (in the matter before subparagraph (A)), by inserting (or surviving
			 partner) after widow or widower; and
				(3)in paragraph
			 (4)(B)(i), by inserting (or surviving partner’s) after
			 widow’s or widower’s.
				318.Fiduciary
			 responsibilities; liability and penaltiesSection 8477(a)(4)(F) is amended to read as
			 follows:
				
					(F)a spouse (or
				domestic partner), sibling, ancestor, lineal descendant, or spouse (or domestic
				partner) of a lineal descendant of a person described in subparagraph (A), (B),
				or
				(D);
					.
			IVInsurance
			 benefits
			401.Life
			 insurance
				(a)In
			 generalChapter 87 is
			 amended—
					(1)in section
			 8701(d)—
						(A)in paragraph
			 (1)(A), by inserting or domestic partner after
			 spouse; and
						(B)by adding at the
			 end the following:
							
								(3)In the case of an individual whose domestic
				partner has a child by a previous marriage, domestic partnership (as defined
				under regulations of the Office of Personnel Management), or otherwise, such
				child shall, unless adopted by such individual, be treated as a stepchild of
				such
				individual.
								;
						(2)in section
			 8705(a), by inserting or surviving domestic partner after
			 widow or widower; and
					(3)in section
			 8714c(b)(1)(A), by striking spouse; and inserting spouse
			 or domestic partner;.
					(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to calendar years beginning after the end of the 6-month period beginning on
			 the date of the enactment of this Act.
				402.Health
			 insurance
				(a)DefinitionsSection 8901 is amended—
					(1)in paragraph (5)
			 (in the matter before subparagraph (A)), by inserting or domestic
			 partner after the spouse;
					(2)in paragraph
			 (8)(B), by striking or former spouses, and inserting
			 former spouses, or former domestic partners,;
					(3)by striking
			 and at the end of paragraph (10), by redesignating paragraph
			 (11) as paragraph (12), and by inserting after paragraph (10) the
			 following:
						
							(11)former
				domestic partner means a domestic partner—
								(A)whose domestic
				partnership with an employee, former employee, or annuitant has
				terminated,
								(B)who has not
				entered into another domestic partnership before age 55 after the domestic
				partnership to the employee, former employee, or annuitant was
				terminated,
								(C)who was enrolled
				in an approved health benefits plan under this chapter as a family member at
				any time during the 18-month period before the date of the termination of the
				domestic partnership to the employee, former employee, or annuitant, and
								(D)(i)who is receiving any
				portion of a survivor annuity under section 8341(h) or 8445 (or benefits
				similar to either of the aforementioned annuity benefits under a retirement
				system for Government employees other than the Civil Service Retirement System
				or the Federal Employees’ Retirement System),
									(ii)for whom an election has been made
				under section 8339(j)(3) or 8417(b) (or similar provision of law), or
									(iii)who is otherwise entitled to an
				annuity or any portion of an annuity as a former domestic partner under a
				retirement system for Government employees,
									except
				that such term shall not include any such former domestic partner, who has not
				entered into another domestic partnership, of a former employee whose domestic
				partnership was terminated after the former employee’s separation from the
				service (other than by retirement); and;
				and
					(4)by adding after
			 paragraph (12) (as so redesignated by paragraph (3)), as a flush left sentence,
			 the following:
						
							For purposes
				of paragraph (5), in the case of an employee or annuitant whose domestic
				partner has a child by a previous marriage, domestic partnership (as defined
				under regulations of the Office of Personnel Management), or otherwise, such
				child shall, unless adopted by such individual, be treated as a stepchild of
				such
				individual..
					(b)Contracting
			 authoritySection 8902 is amended in subsections (g), (j), and
			 (k)(1), by inserting former domestic partner, after
			 former spouse, each place it appears.
				(c)Debarment and
			 other sanctionsSection 8902a(a)(1)(B) is amended by striking
			 or former spouse and inserting former spouse, or former
			 domestic partner.
				(d)Health benefits
			 plansSection 8903(1) is amended—
					(1)by inserting
			 former domestic partners, after former spouses,;
			 and
					(2)by inserting
			 former domestic partner, after former
			 spouse,.
					(e)Election of
			 coverageSection 8905 is amended—
					(1)in subsection (c),
			 by adding at the end the following:
						
							(3)The Office shall prescribe regulations to
				ensure that, in the administration of this subsection, parity of treatment is
				afforded—
								(A)to former spouses and former domestic
				partners; and
								(B)to the children of a marriage that has
				been dissolved and the children of a domestic partnership that has been
				terminated.
								;
					(2)in subsection
			 (e)—
						(A)by inserting
			 or domestic partner after has a spouse;
			 and
						(B)by striking
			 either spouse, and inserting either spouse or domestic
			 partner,; and
						(3)in subsections (f)
			 and (g), by inserting former domestic partner, after
			 former spouse, each place it appears.
					(f)Continued
			 coverageSection 8905a is amended by adding at the end the
			 following:
					
						(g)The Office shall prescribe regulations to
				ensure that, in the administration of this section, parity of treatment is
				afforded—
							(1)to former spouses
				and former domestic partners; and
							(2)to the children of a marriage that has been
				dissolved and the children of a domestic partnership that has been
				terminated.
							.
				(g)Coverage of
			 restored employees and survivor or disability annuitantsSection
			 8908(b) is amended—
					(1)by inserting
			 or surviving domestic partner after surviving
			 spouse; and
					(2)by inserting
			 or a subsequent domestic partnership after because of
			 remarriage.
					(h)RegulationsSection
			 8913(c) is amended—
					(1)by striking
			 and former spouses and inserting former spouses, and
			 former domestic partners; and
					(2)by striking
			 annuitant or former spouse and inserting annuitant,
			 former spouse, or former domestic partner.
					(i)Effective
			 dateThe amendments made by this section shall apply with respect
			 to contract years beginning after the end of the 6-month period beginning on
			 the date of the enactment of this Act.
				403.Enhanced dental
			 benefits
				(a)In
			 generalChapter 89A is
			 amended—
					(1)in section
			 8956(a)—
						(A)by inserting
			 or domestic partner after a spouse; and
						(B)by striking
			 either spouse, and inserting either spouse or either
			 domestic partner (as the case may be),; and
						(2)in section 8957,
			 by inserting surviving domestic partner, after surviving
			 spouse,.
					(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to contract years beginning after the end of the 6-month period beginning on
			 the date of the enactment of this Act.
				404.Enhanced vision
			 benefits
				(a)In
			 generalChapter 89B is
			 amended—
					(1)in section
			 8986(a)—
						(A)by inserting
			 or domestic partner after a spouse; and
						(B)by striking
			 either spouse, and inserting either spouse or either
			 domestic partner (as the case may be),; and
						(2)in section 8987,
			 by inserting surviving domestic partner, after surviving
			 spouse,.
					(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to contract years beginning after the end of the 6-month period beginning on
			 the date of the enactment of this Act.
				405.Long-term care
			 insurance
				(a)In
			 generalChapter 90 is
			 amended—
					(1)in section
			 9001(5)—
						(A)in subparagraph
			 (A), by striking or (4). and inserting or (4) (and the
			 domestic partner of an individual described in paragraph (1), (2), or (4) or of
			 an individual who satisfies paragraph (3) by virtue of having been appointed to
			 a position in the commissioned corps of the Public Health Service or the
			 commissioned corps of the National Oceanic and Atmospheric
			 Administration).; and
						(B)in subparagraph
			 (C), by inserting or of the domestic partner of such an
			 individual, after (4),; and
						(2)in section
			 9002(e)(2)—
						(A)in the heading, by
			 striking Spousal
			 parity and inserting the following:
			 Parity for spouse or
			 domestic partner; and
						(B)by inserting
			 or domestic partner after spouse.
						(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to calendar years beginning after the end of the 6-month period beginning on
			 the date of the enactment of this Act.
				VTravel,
			 transportation, and subsistence
			501.Reimbursement
			 for taxes incurred on money received for travel expenses
				(a)In
			 generalSection 5706c is
			 amended—
					(1)in subsection (a),
			 by striking by an employee and such employee’s spouse (if filing
			 jointly), and inserting by an employee and such employee’s
			 spouse (or, where allowable, such employee’s domestic partner), if filing
			 jointly, ; and
					(2)in subsection (b),
			 by striking employee and spouse, as the case may be, and
			 inserting employee and spouse (or domestic partner), as the case may
			 be.
					(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to taxable years beginning after the end of the 6-month period beginning on the
			 date of the enactment of this Act.
				502.Relocation
			 expenses of employees transferred or reemployed
				(a)In
			 generalSection
			 5724a(b)(1)(A) is amended by striking employee’s spouse and
			 inserting employee’s spouse (or domestic partner).
				(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to expenses incurred after the end of the 6-month period beginning on the date
			 of the enactment of this Act.
				503.Taxes on
			 reimbursements for travel, transportation, and relocation expenses of employees
			 transferred
				(a)In
			 generalSection 5724b(a) is
			 amended—
					(1)by striking by an employee and such
			 employee’s spouse (if filing jointly), and inserting by an
			 employee and such employee’s spouse (or, where allowable, such employee’s
			 domestic partner), if filing jointly,; and
					(2)by striking
			 employee and spouse, as the case may be, and inserting
			 employee and spouse (or domestic partner), as the case may
			 be,.
					(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to taxable years beginning after the end of the 6-month period beginning on the
			 date of the enactment of this Act.
				504.Relocation
			 expenses of an employee who is performing an extended assignment
				(a)In
			 generalSection 5737(a)(4) is
			 amended by inserting (or domestic partner) after employee
			 and spouse.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply with respect to expenses incurred after the end of the
			 6-month period beginning on the date of the enactment of this Act.
				VICompensation for
			 work injuries
			601.DefinitionsSection 8101 is amended—
				(1)in paragraph (9),
			 by inserting children (including adopted children) of a domestic
			 partner, after adopted children,;
				(2)in paragraph (19),
			 by striking and at the end;
				(3)in paragraph (20),
			 by striking the period and inserting a semicolon; and
				(4)by adding after
			 paragraph (20) the following:
					
						(21)domestic
				partner means an individual who is in a domestic partnership with
				another individual of the same sex, as determined by the Secretary of Labor for
				purposes of this subchapter pursuant to regulations issued by the Secretary, in
				consultation with the Director of the Office of Personnel Management,
				consistent with the requirements that—
							(A)both individuals
				are at least 18 years of age and competent to contract;
							(B)both individuals
				intend to remain in the domestic partnership indefinitely;
							(C)such
				individuals—
								(i)have a common
				residence; or
								(ii)do not have a
				common residence because of financial, employment-related, or other
				reasons;
								(D)neither individual
				is married to or in a domestic partnership with anyone outside of the domestic
				partnership referred to in subparagraph (B);
							(E)the 2 individuals
				share responsibility for a significant measure of each other’s common welfare
				and financial obligations;
							(F)the 2 individuals
				are not related in a way that, if they were of the opposite sex, would prohibit
				legal marriage in the jurisdiction in which either of them resides;
							(G)at least 1 of them
				is an employee or an individual otherwise eligible for coverage under this
				subchapter based on such individual’s employment or other service; and
							(H)both individuals
				understand that willful falsification of information within the affidavit or
				failure to provide appropriate notification of the termination of the domestic
				partnership may lead to the recovery of the amounts obtained as a result of
				such falsification or failure (as the case may be), criminal or other
				penalties, and (in appropriate circumstances) disciplinary action; and
							(22)surviving
				partner means the domestic partner living with or dependent for support
				on the decedent at the time of his or her death, or living apart for reasonable
				cause or because of his or her
				desertion.
						.
				602.Death gratuity
			 for injuries incurred in connection with employee’s service with an Armed
			 ForceSection 8102a(d) is
			 amended—
				(1)in paragraph
			 (1)(A), by striking surviving spouse. and inserting
			 surviving spouse (or surviving partner).; and
				(2)in paragraph
			 (2)(C), by inserting (including children of a domestic partner)
			 after stepchildren.
				603.Beneficiaries
			 of awards unpaid at death; order of precedenceSection 8109(a)(D) is amended—
				(1)in clause (i), by
			 striking the widow or widower. and inserting the widow or
			 widower (or the surviving partner).;
				(2)in clause
			 (ii)—
					(A)by inserting
			 (or a surviving partner) after a widow or
			 widower; and
					(B)by inserting
			 (or the surviving partner) after the widow or
			 widower; and
					(3)in clause (iii),
			 by striking no widow or widower, and inserting no widow
			 or widower (and no surviving partner),.
				604.Augmented
			 compensation for dependentsSection 8110(a) is amended—
				(1)in paragraph (3),
			 by striking and at the end;
				(2)in paragraph (4),
			 by striking the period and inserting ; and; and
				(3)by inserting after
			 paragraph (4) the following:
					
						(5)a domestic partner, if—
							(A)he or she is a
				member of the same household as the employee;
							(B)he or she is
				receiving regular contributions from the employee for his or her support;
				or
							(C)the employee has
				been ordered by a court to contribute to his or her
				support.
							.
				605.Limitations on
			 right to receive compensationSection 8116(c) is amended by striking
			 spouse, and inserting spouse (or domestic
			 partner),.
			606.Compensation in
			 case of deathSection 8133 is
			 amended—
				(1)in subsection
			 (a)—
					(A)in paragraphs (1)
			 and (2), by striking the widow or widower, and inserting
			 the widow or widower (or the surviving partner),; and
					(B)in paragraph (2),
			 by inserting (or the surviving partner) after for the
			 widow or widower;
					(C)in paragraph (3),
			 by striking no widow or widower, and inserting no widow
			 or widower (and no surviving partner),; and
					(D)in paragraphs (4)
			 and (5), by inserting surviving partner, after widow,
			 widower, each place it appears; and
					(2)in subsection
			 (b)—
					(A)by amending
			 paragraph (1) to read as follows:
						
							(1)a widow or widower dies or remarries (or a
				surviving partner dies or enters into a subsequent domestic partnership) before
				reaching age 55;
							;
				and
					(B)in the last
			 sentence—
						(i)by
			 inserting (or surviving partner) after widow or
			 widower; and
						(ii)by
			 inserting (or more than one domestic partner) after
			 husband or wife.
						607.Lump-sum
			 paymentSection 8135(b) is
			 amended to read as follows:
				
					(b)On remarriage (or entry into a subsequent
				domestic partnership) before reaching age 55 a widow or widower (or surviving
				partner) entitled to compensation under section 8133 of this title, shall be
				paid a lump sum equal to twenty-four times the monthly compensation payment
				(excluding compensation on account of another individual) to which that
				individual was entitled immediately before the remarriage (or subsequent
				domestic partnership).
					.
				
			608.Regulations
				(a)In
			 generalThe Secretary of
			 Labor may prescribe regulations to carry out this title and the amendments made
			 by this title.
				(b)ConsultationThe
			 Secretary of Labor shall consult with the Director of the Office of Personnel
			 Management and the heads of any other agencies whose programs are affected by
			 this Act in order to standardize, to the extent possible, the process for
			 establishing the existence of a domestic partnership under each such
			 program.
				609.Effective
			 date
				(a)In
			 generalSubject to succeeding
			 provisions of this section, this title and the amendments made by this
			 title—
					(1)shall take effect
			 on the date of enactment of this Act; and
					(2)shall apply with
			 respect to any injury or death occurring before, on, or after such date of
			 enactment.
					(b)Timely claim
			 required; limitation on paymentsNo compensation shall be
			 payable, by virtue of the enactment of this title—
					(1)unless timely
			 claim therefor is filed in accordance with the provisions of sections 8122 or
			 8193 of title 5, United States Code (as applicable), and subsection (c);
			 or
					(2)with respect to
			 any period commencing before the date of enactment of this Act.
					(c)Allowability of
			 claimsIn the case of an original claim for compensation for a
			 disability or death that occurred before the date of enactment of this Act (and
			 which would not otherwise be payable, but for the enactment of the amendments
			 made by this title)—
					(1)such claim shall
			 not be allowed if, as of such date of enactment, a claim based on such
			 disability or death would no longer be timely (determined in accordance with
			 such section 8122 or 8193 (as applicable), before the application of paragraph
			 (2)); and
					(2)the timeliness of
			 any such claim, if not precluded by paragraph (1), shall be determined—
						(A)by applying the
			 provisions of such section 8122 or 8193 (as applicable); and
						(B)as if the time
			 limitations of such section 8122 or 8193 (as applicable) did not begin to run
			 until the date on which implementing regulations under section 608 become
			 effective.
						(d)Payments for
			 prior periods not affectedNo recovery shall be made of
			 compensation paid to any individual whose entitlement to compensation is
			 terminated or reduced as a result of the enactment of this title.
				VIIProvisions
			 relating to employment of relatives and other matters 
			701.Employment of
			 relatives; restrictionsSection 3110(a)(3) is amended by inserting
			 domestic partner, after husband, wife,.
			702.Settlement of
			 accounts
				(a)DefinitionSection 5581 is amended—
					(1)in paragraph (1),
			 by striking and at the end;
					(2)in paragraph (2),
			 by striking by Federal statute. at the end and inserting
			 by Federal statute; and; and
					(3)by adding at the
			 end the following:
						
							(3)surviving partner has the
				meaning given it by sections 8341 and 8441,
				respectively.
							.
					(b)Order of
			 precedenceSection 5582(b) is amended by inserting (or
			 surviving partner) after widow or widower.
				703.Benefits for
			 captivesSection 5569(j) is
			 amended by adding at the end the following: Such regulations shall
			 include provisions to ensure that, in the administration of this section, a
			 domestic partner shall be afforded the same status as a spouse..
			704.Compensation
			 for disability or deathSection 5570 is amended by adding at the end
			 the following:
				
					(h)Regulations to carry out this section shall
				include provisions to ensure that, in the administration of this section, a
				domestic partner shall be afforded the same status as a
				spouse.
					.
			705.Family and
			 medical leave
				(a)DefinitionSection 6381(6) is amended (in the matter
			 before subparagraph (A)), by inserting or a biological, adopted, or
			 foster child of the domestic partner of the employee, before who
			 is.
				(b)Leave
			 requirementSection 6382 is amended in subsections (a)(1)(C) and
			 (e)(2)(A) by striking spouse, and inserting spouse (or
			 domestic partner),.
				(c)CertificationSection
			 6383 is amended in subsections (a) and (b)(4)(A) by striking
			 spouse, each place it appears and inserting spouse (or
			 domestic partner),.
				VIIIAdditional
			 provisions
			801.ApplicabilityThis title applies with respect to—
				(1)benefits in the
			 nature of family, medical, and emergency leave, as provided for under—
					(A)the Family and
			 Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.), insofar as that Act applies
			 to the Government Accountability Office and the Library of Congress;
					(B)section 202 of the
			 Congressional Accountability Act of 1995 (2 U.S.C. 1312); or
					(C)section 412 of
			 title 3, United States Code;
					(2)travel,
			 transportation, and related payments and benefits, as provided for
			 under—
					(A)chapter 9 of title
			 I of the Foreign Service Act of 1980 (22 U.S.C. 4081 et seq.); or
					(B)section 1599b of
			 title 10, United States Code;
					(3)benefits for
			 members of the commissioned officer corps of the National Oceanic and
			 Atmospheric Administration, as provided for under—
					(A)section 261 of the
			 National Oceanic and Atmospheric Administration Commissioned Officer Corps Act
			 of 2002 (33 U.S.C. 3071); or
					(B)any other
			 provisions of title 10, United States Code (apart from those made applicable by
			 the provision of law cited in subparagraph (A)); and
					(4)benefits, provided
			 for under any other provisions of law, which (as determined by the President or
			 a designee)—
					(A)relate to
			 employees or annuitants (as those terms are defined by section 2110 of title 5,
			 United States Code); and
					(B)are necessary to
			 carry out the purposes of this Act with respect to benefits.
					802.RegulationsThe President (or designee) shall prescribe
			 any regulations necessary to ensure that the provisions of law identified in or
			 under section 801 are administered in a manner consistent with the purposes of
			 this Act.
			IXAmendment to the
			 Ethics in Government Act of 1978
			901.Amendment to
			 the Ethics in Government Act of 1978The Ethics in Government Act of 1978 (5
			 U.S.C. App.) is amended by adding at the end of title I the following:
				
					112.Domestic partners(a)An employee, former employee, or annuitant
				and the domestic partner of such employee, former employee, or annuitant (as
				the case may be) shall be subject to the provisions of law cited in subsection
				(b) to the same extent and in the same manner as in the case of a married
				employee, former employee, or annuitant and the spouse of such employee, former
				employee, or annuitant (as the case may be).
						(b)The provisions of
				law cited in this subsection are as follows:
							(1)The preceding
				provisions of this title (relating to financial disclosure requirements of
				Federal personnel) and the provisions of title V (relating to Government-wide
				limitations on outside earned income and employment).
							(2)Regulations
				prescribed under section 7301 of title 5, United States Code (relating to
				regulations for the conduct of employees in the executive branch).
							(3)Section 7351 of
				title 5, United States Code (relating to gifts to superiors).
							(4)Section 7353 of
				title 5, United States Code (relating to gifts to Federal employees).
							(5)Chapter 11 of
				title 18, United States Code (relating to bribery, graft, and conflicts of
				interest).
							(6)Section 7342 of
				title 5, United States Code (relating to receipt and disposition of foreign
				gifts and decorations).
							(7)Section 1353 of
				title 31, United States Code (relating to acceptance of travel and related
				expenses from non-Federal sources).
							(8)Sections 4941 and
				4946 of the Internal Revenue Code of 1986 (relating to taxes on self-dealing
				and definitions and special rules).
							(9)Section 455 of title 28, United States Code
				(relating to disqualification of justice, judge, or magistrate judge).
							(c)For purposes of this section, the term
				domestic partner has the meaning given such term by section 2110
				of title 5, United States
				Code.
						.
			XReporting
			 requirements
			1001.Report of the
			 presidentNot later than 6
			 months after the date of the enactment of this Act, the President shall
			 transmit to the Committee on Oversight and Government Reform of the House of
			 Representatives and the Committee on Homeland Security and Governmental Affairs
			 of the Senate—
				(1)a
			 report on the implementation of this Act, including the amendments made by this
			 Act; and
				(2)a
			 description of any further measures that should be taken in order to carry out
			 the purposes of this Act, including recommendations for any legislation or
			 administrative action that may be necessary.
				1002.GAO
			 reportNot later than 2 years
			 after the date of the enactment of this Act, the Government Accountability
			 Office shall transmit to the Committee on Oversight and Government Reform of
			 the House of Representatives and the Committee on Homeland Security and
			 Governmental Affairs of the Senate a report on the effect that this Act and any
			 amendments made by this Act have had on premiums or any other periodic charges
			 payable by enrollees under chapter 89 of title 5, United States Code (relating
			 to the Federal employees health benefits program), and the impact of extending
			 benefits to domestic partners on the employee retention and recruitment efforts
			 by the Federal government.
			
